Citation Nr: 0945502	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right elbow disability.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a rating in excess of 30 percent for 
decompression of the right shoulder, status post recurrent 
dislocations and glenohumeral arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the RO.  

In May 2009, during the course of the appeal, the Veteran had 
a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  

The issues of entitlement to service connection for 
cardiovascular disease and entitlement to service connection 
for diabetes mellitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in January 2002, 
the RO denied the Veteran's claim of entitlement to service 
connection for a right elbow disability; the Veteran was 
notified thereof, but did not file an appeal.

2.  Evidence associated with the record since the RO's 
January 2002 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a right elbow 
disability.

3.  The Veteran's service-connected right shoulder disability 
is manifested primarily by pain, stiffness, crepitus, and 
limitation of motion in which the Veteran is able to raise 
his arm to at least 90 degrees.


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision, which denied 
entitlement to service connection for a right elbow 
disability, is final.  38 U.S.C.A. § 7105 (West 2002 and 
Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
elbow disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.  The schedular criteria for a rating in excess of 30 
percent for decompression of the right shoulder, status post 
recurrent dislocations and glenohumeral arthritis. have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for right elbow disability 
and entitlement to an increased rating for right shoulder 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.  In so finding, the Board notes that the claim of 
entitlement to service connection for right elbow disability 
is not the Veteran's first such claim.

In January 2002, the RO denied entitlement to service 
connection for right elbow disability.  The Veteran was 
notified of that decision, as well as his appellate rights.  
However, a timely notice of disagreement was not received to 
initiate an appeal.  Therefore, that decision became final.  
38 U.S.C.A. § 7105.  

In April 2003, the Veteran requested that his claim of 
entitlement to service connection for right elbow disability 
be reopened.  He also applied for a rating in excess of 30 
percent for his service-connected right shoulder disability.  
In either case, there is no issue as to providing an 
appropriate application form or completeness of the 
applications. 

Following the receipt of those applications, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.

In November 2008, VA also advised the Veteran of the evidence 
necessary to substantiate the element or elements required to 
establish service connection for right elbow disability that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In addition, VA has 
notified the Veteran of evidence necessary to support the 
underlying claims.  Id.  VA also notified the Veteran of the 
manner in which it determined disability ratings and the 
assignment of effective dates, if service connection was 
granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service.  From 
December 1973 through March 2008, VA also examined the 
Veteran on many occasions to determine the nature and 
etiology of the claimed right elbow disability and extent of 
impairment due to his service-connected right shoulder 
disability.  The VA examination reports show that the 
examiners reviewed the Veteran's past medical history, 
including his service treatment records, documented his 
current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Veteran had hearings at the RO, one in April 
2005 before a Decision Review Officer and one in May 2009 
before the undersigned Veterans Law Judge.  Following the May 
2009 hearing, the Veterans Law Judge left the record open for 
ninety days, so that the Veteran could submit additional 
evidence to support his claims.  However, such evidence has 
not been received.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal 
with respect to the issues of entitlement to service 
connection for right elbow disability and entitlement to an 
increased rating for his service-connected right shoulder 
disability.  He has not identified any outstanding evidence 
which could support either claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the aforementioned 
issues.

The Right Elbow

The Veteran contends that he has a right elbow disability, 
which is primarily the result of stress caused by his 
service-connected right shoulder disability.  Therefore, he 
maintains that service connection is warranted on a secondary 
basis.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
aggravated by a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, any increase in the severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b).  .

The foregoing criteria notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In January 2002, when the RO considered the Veteran's claim 
of entitlement to service connection for a right elbow 
disability, the relevant evidence on file consisted of his 
service treatment records; service personnel records; records 
reflecting his treatment by G. T. R., M.D. from March 1997 
through March 2001; reports of VA examinations, performed in 
March 1973, December 1978, November 1998, and November 2001; 
and records and reports reflecting the Veteran's treatment by 
VA from December 1975 through May 1998. 

The foregoing evidence was negative for any complaints or 
clinical findings of a right elbow disability in service.  
Such disability, primarily diagnosed as tendinitis and 
epicondylitis, was reported during a March 1997 MRI performed 
in conjunction with treatment by Dr. G. T. R.  Despite those 
diagnoses, however, there were no findings of a relationship 
to service, either through continuity of symptomatology or 
other competent evidence of a nexus.  Therefore, the RO 
denied entitlement to service connection for right elbow 
disability; and as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a veteran to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's January 2002 
decision consists of additional service personnel records; 
additional records reflecting the Veteran's treatment by VA 
from June 1990 through October 2008; reports of VA 
examinations, performed in June 2003, February 2007, and 
March 2008; and the transcripts of the Veteran's hearings in 
April 2005 and May 2009.  Such evidence is new in the sense 
that it has not previously been before the VA.  However it is 
not material as it does not fill the deficits in the evidence 
which existed at the time of the RO's decision in January 
2002.  Although the additional evidence, such as the March 
2008 VA examination report, shows that the Veteran now has 
arthritis in his right shoulder in addition to tendinitis, 
the evidence remains negative for any findings of right elbow 
disability in service or evidence of a nexus to service, 
either on a direct, presumptive, or secondary basis.  Indeed, 
following the March 2008 VA examination, the examining 
orthopedic surgeon opined that the right elbow strain was not 
due to or caused by service or the Veteran's service-
connected right shoulder issues.  Rather, he associated the 
Veteran's right elbow disability with the activities required 
by the Veteran's long-term post-service employment as an 
automobile mechanic.  

The only reports of a nexus between the Veteran's right elbow 
tendinitis and arthritis and service come from the Veteran.  
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation, such as his 
particular symptoms.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis of 
those symptoms or the cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, is not 
considered competent evidence of service connection.  38 
C.F.R. § 3.159(a).  

Even when considered in light of the evidence already on 
file, the additional evidence shows no more than was 
previously known; that the Veteran's right elbow disability 
was first manifested many years after service and is 
unrelated to service or to a service-connected disability.  
Accordingly, the additional evidence is essentially 
cumulative or redundant of the evidence of record at the time 
of the RO's decision in January 2002.  Because the additional 
evidence is not new and material for the purpose of reopening 
the claim, the prior denial is confirmed and continued.  
Therefore, the appeal is denied.

The Right Shoulder

The Veteran contends that the 30 percent rating for his 
service-connected right shoulder disability does not 
adequately reflect the level of impairment caused by that 
disorder.  He states that it is manifested primarily by pain, 
stiffness, and limitations of motion for which he takes 
powerful medication, including steroidal injections.  
Therefore, he maintains that an increased rating is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  

In evaluating impairment of the upper extremities, it is 
often important to determine the Veteran's major, i.e., 
dominant, upper extremity.  Impairment of the major upper 
extremity can frequently result in a rating higher than that 
assignable for impairment of the minor upper extremity.  
38 C.F.R. § 4.69.  The report of a March 2008 VA examination 
indicates that the Veteran is right hand dominant.

The Veteran's service-connected right shoulder disability is 
rated in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, a 30 percent rating 
is warranted when the motion of the major arm is limited to 
midway between the side and shoulder level.  A 40 percent 
rating is warranted when motion of the major arm is limited 
to 25 degrees from the Veteran's side.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the Veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Evidence submitted in support of the Veteran's claim consists 
of reports of VA examinations, performed in June 2003, 
February 2007, and March 2008; records reflecting his 
treatment by VA from February 2004 through October 2008; and 
the transcripts of his hearings in April 2005 and May 2009. 

The foregoing evidence confirms that the Veteran is being 
followed by VA for his service-connected right shoulder 
disability.  Records, such as a February 2005 report from a 
VA Pain Clinic and the reports of his VA examinations, show 
that such disability is manifested primarily by complaints of 
pain, weakness, stiffness, occasional locking, popping, and 
cracking in his right shoulder.  The pain is reportedly 
powerful enough to interrupt his sleep, and he takes powerful 
medication, including morphine and Oxycontin.  He also 
receives steroidal injections in his right shoulder; however, 
he has not been prescribed any assistive devices, such as a 
brace.  Arthroplasty was scheduled for June 2007, but that 
was cancelled when the Veteran became ill.  

During treatment at a VA Pain Clinic in February 2005, the 
Veteran demonstrated the following range of right shoulder 
motion:  zero degrees of flexion; 90 degrees of extension; 50 
degrees each of abduction and adduction; and 15 degrees each 
of internal and external rotation.  While the examiner stated 
that such range of motion was abnormal, abduction to 90 
degrees is well within the range of motion provided in 
Diagnostic Code 5201 for a 30 percent evaluation; that is, 
motion to midway between side and shoulder level.  Further, 
the VA examinations in June 2003, February 2007, and March 
2008, show that the Veteran is able to raise his right arm, 
either by flexion or abduction to at least 90 degrees, i.e., 
shoulder level.  In performing range of motion studies, he 
does demonstrate significant crepitus.  However, his right 
shoulder strength is, generally, full at 5/5, and the 
preponderance of the evidence is negative for right shoulder 
atrophy, deformity, heat, swelling, discoloration, or recent 
episodes of dislocation, or recurrent subluxation.  Although 
repetitive right shoulder motion increases the Veteran's 
pain, it does not result in further limitation of motion, 
weakness, fatigue, lack of endurance, or incoordination.  

The Veteran reports that he experiences pain while working as 
an automobile mechanic, but that it does not prevent him from 
working.  Moreover, he can, generally, accomplish his 
activities of daily living, such as brushing his teeth, 
showering, dressing, cooking, vacuuming, gardening, shopping, 
driving a car, and taking out the trash.  

After reviewing the record, the Board finds that the 
preponderance of the evidence demonstrates that the 
manifestations of the Veteran's service-connected right 
shoulder disability do not meet or more nearly reflect the 
schedular criteria associated with a 40 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, the 
current 30 percent rating is confirmed and continued, and the 
appeal is denied.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
right shoulder disability.  However, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  38 
C.F.R. § 3.321(b)(1) (2009).  Rather, the record shows that 
the manifestations of that disability are those contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a right elbow disability is denied.

Entitlement to a rating in excess of 30 percent for 
decompression of the right shoulder, status post recurrent 
dislocations and glenohumeral arthritis is denied.  


REMAND

The Veteran contends that he has diabetes as a result of his 
exposure to Agent Orange in the Republic of Vietnam.  He also 
contends that his heart disease is proximately due to or has 
been aggravated by his diabetes.  Therefore, he maintains 
that service connection for heart disease is warranted on a 
secondary basis.  However, after reviewing the record, the 
Board finds that there may be outstanding evidence which 
could support the Veteran's claims.  Therefore, with respect 
to those issues, additional development of the record is 
warranted prior to further consideration by the Board.

During his hearings in April 2005 and May 2009, the Veteran 
testified that he was in Long Binh, Vietnam, during the 
latter part of July 1967 but was returned to the United 
States approximately thirteen days later, because his brother 
was already stationed in Vietnam.  In this regard, he stated 
that his return to the United States was delayed due to bomb 
damage on the runway at Long Binh.  In any event, he 
contended that he was exposed to Agent Orange during that 
period.

During his April 2005 hearing, the Veteran also testified 
that prior to going to Vietnam, he had received various 
inoculations at the Overseas Replacement Station in Oakland, 
California.  The Veteran's shot record from service has not 
been associated with the claims folder.  

Special Orders 158, dated on July 6, 1967, directed the 
Veteran to report to the Overseas Replacement Station in 
Oakland, California not later than 1200 hours, October 29, 
1967.  Thereafter, he was to be assigned to the 40th Signal 
Battalion, stationed in Long Binh, the Republic of Vietnam.  

On July 14, 1967, while stationed at Fort Knox, Kentucky, the 
Veteran signed a statement acknowledging the receipt of his 
orders to the Republic of Vietnam.  

On August 31, 1967, while assigned to the Overseas 
Replacement Station in Oakland, California, the Veteran 
requested a deferment of his assignment to Vietnam, because 
his brother was already there.  That request was approved on 
September 5, 1967.  

On a pay voucher, DA Form 2139, covering the period from 
August 1 to August 31, 1967, it was indicated that the 
Veteran was at Fort Sam Houston, Texas.  It was further 
indicated that from July 24 to August 2, 1967, he had been 
paid $13.00 for subsistence - leave rations.  The Veteran has 
stated that it was during this time that he was in Vietnam.

In January 2005, the Veteran contended that his pay 
statements had been altered.  

On the Veteran's DA Form 20, it was indicated that on August 
21, 1967, the Veteran was enroute from Fort Knox, Kentucky to 
Vietnam; that on August 27, 1967, he was at the Overseas 
Replacement Station in Oakland, California; and that on 
September 13, 1967, he was enroute to Fort Sam Houston, 
Texas.  

The Veteran also seeks entitlement to service connection for 
cardiovascular disease.  That issue is inextricably 
intertwined with the issue of entitlement to a service 
connection for diabetes mellitus.  Resolution of that issue 
is dependent upon the outcome of the Veteran's claim with 
respect to service connection for diabetes.  As such, it 
cannot be decided until the pending development is completed.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In regard to the Veteran's claim of entitlement to service 
connection for cardiovascular disease, the evidence shows 
that he has experienced multiple myocardial infarctions.  In 
November 1997, G. T. R., M.D. noted that the Veteran had a 
history of a myocardial infarction and angioplasty as far 
back as 1995.  Despite the reported myocardial infarctions, 
it does not appear that the reports of the Veteran's 
associated treatment have been associated with the claims 
file.  

In light of the apparent discrepancy in the Veteran's service 
personnel records, and potential outstanding evidence, 
additional development of the record is warranted with 
respect to the issues of entitlement to service connection 
for cardiovascular disease and diabetes mellitus.  
Accordingly, those issues are remanded for the following 
actions:

1.  Request that the National Personnel 
Records Center provide a copy of the 
Veteran's shot record from service.  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Through official channels, such as 
the Department of Defense, the United 
States Army and Joint Services Records 
Research Center, the National Personnel 
Records Center, and the National Archives 
and Records Administration, request the 
Veteran's records reflecting his 
outprocessing from Fort Knox, Kentucky; 
his inprocessing and outprocessing at the 
Overseas Replacement Center in Oakland, 
California; his inprocessing and 
outprocessing at Long Binh, the Republic 
of Vietnam.  Such records must relate to 
the time period from July 15, 1967 
through August 30, 1967.  Also request 
information with respect to bomb damage 
to the runway in Long Binh, Vietnam 
inflicted from July 15, 1967 through 
August 30, 1967.  If such information is 
not available from the Department of 
Defense, the Joint Services Records 
Research Center, National Personnel 
Records Center, or the National Archives 
and Records Administration, ask where 
such information may be obtained.  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  When the foregoing actions have 
completed, request that the Department of 
Defense, the United States Army and Joint 
Services Records Research Center, and the 
National Archives and Records 
Administration provide the passenger 
manifests from the airplanes transporting 
soldiers to and from the Overseas 
Replacement Station in Oakland, 
California and Long Binh, the Republic of 
Vietnam, during the period from July 15, 
1967 through August 30, 1967.  In 
particular, request such information 
regarding return flights from Vietnam on 
the dates following the repair of any 
bomb damage to the runway delaying 
flights from Long Binh to the Overseas 
Replacement Station in Oakland, 
California, if such information is 
obtained.  

If such information is not available from 
the Department of Defense, the United 
States Army and Joint Services Records 
Research Center, or the National Archives 
and Records Administration, ask where 
such information may be obtained.  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  Request that the Defense Finance and 
Accounting Service provide the Veteran's 
pay vouchers (DA Form 2139) and his Leave 
and Earnings Statements for July, August, 
and September 1967 and interpret whether 
any of those statements indicate that the 
Veteran spent any time in the Republic of 
Vietnam.  

If such information is not available from 
the Defense Finance and Accounting 
Service, ask where such information may 
be obtained.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

5.  Request that the Veteran furnish the 
name and address of the health care 
provider(s) who treated him for 
myocardial infarctions.  Also request 
that he provide the dates of such 
treatment.  Then request those records 
directly from the identified health care 
provider(s).  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

If such records are held by a department 
or agency of the Federal government, 
efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the requested records are not held by 
a department or agency of the Federal 
government, and such records are found to 
be unavailable, notify the Veteran and 
his representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6.  When all of the foregoing actions 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to service 
connection for diabetes and for 
cardiovascular disease.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


